Citation Nr: 1128890	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease with radiculopathy.

3.  Entitlement to an initial disability rating in excess of 10 percent for head injury residuals.

4.  Entitlement to an initial compensable disability rating for hemorrhoids.

5.  Entitlement to an initial compensable disability rating for residuals of nasal surgery.

6.  Entitlement to an initial disability rating in excess of 10 percent for right elbow fracture residuals.

7.  Entitlement to an initial disability rating in excess of 10 percent for left wrist fracture residuals.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

Originally, the Veteran's appeal also included the issue of entitlement to service connection for a cardiovascular disorder.  In a June 2009 decision, the Board granted service connection for hypertension and coronary artery disease.  As a result, this issue is moot, and no longer before the Board.  Therefore, consideration herein is limited to the issues listed on the first page of the present decision.

The issues of entitlement to increased disability ratings for right elbow fracture residuals and left wrist fracture residuals are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Competent evidence does not show a chronic left ankle disability at any time during the pendency of the appeal.

2.  The Veteran's service-connected lumbar disc disease is manifested by limitation of forward flexion of the thoracolumbar spine to no worse than 50 degrees.  Objectively, there is no evidence of ankylosis, chronic neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome (IDS) requiring bed rest.  

3.  Prior to October 23, 2008, the Veteran's service-connected head injury residuals with headaches are manifested by headaches three to five times per week, but are not manifested by characteristic prostrating attacks averaging at least once a month over last several months.  At no time during the appeal period has the Veteran been diagnosed with multi-infarct dementia.

4.  From October 23, 2008, the level of impairment from all of the ten facets of TBI related to cognitive impairment and subjective symptoms has been "1" or less.

5.  In April 2008, prior to the promulgation of a decision in the current appeal, the Veteran expressed satisfaction with the issues of entitlement to increased disability ratings for hemorrhoids and nasal surgery residuals.


CONCLUSIONS OF LAW

1.  A chronic left ankle disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2010).

3.  The criteria for a disability rating in excess of 10 percent for head injury residuals with headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, DCs 8045-8100 (prior to October 23, 2008); 38 C.F.R. § 4.124a, DC 8045 (effective October 23, 2008).

4.  The criteria for the withdrawal of the Substantive Appeal in the claim for entitlement to increased disability ratings for hemorrhoids and nasal surgery residuals, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in February 2006, the RO informed the Veteran of the information and evidence necessary to substantiate his claim for service connection for a left ankle disability, the division in responsibilities of fulfilling these duties, and the effect of this duty upon his claim.  The Board is also aware of the considerations of the Court in Dingess supra, regarding the need for notification that a disability rating and an effective date for the award of benefits will be assigned if service connection or increased ratings are awarded.  Because in this case however the service connection claim in question is being denied, such matters are moot.  

With respect to the ratings of the two service-connected disabilities adjudicated herein, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, a February 2006 letter informed the Veteran of the information and evidence necessary to substantiate his underlying claims for service connection for lumbar disc disease and head injury residuals.  By the May 2006 rating action, the RO granted service connection for these disabilities and assigned various disability ratings.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the ratings assigned.  

Clearly, based on this evidentiary posture, the Veteran's claims for higher ratings are based on his disagreement with the assignment of specific evaluations following the grant of service connection for these disorders.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained relevant VA examinations in April 2006, September 2008, and March 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  These VA examinations also provide sufficient detail to rate the Veteran's service-connected lumbar disc disease and head injury residuals, including a thorough discussion of the effect of his symptoms on his functioning.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  In any event, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  
II.  Service Connection - Left Ankle 

The Veteran asserts that he has a left ankle disability that had its onset during military service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The crux of this particular claim for service connection hinges on the question of whether any current left ankle disability is causally related to the Veteran's military service.  However, the Board finds that the primary impediment to a grant of service connection is the absence of evidence of a current disability at any time during the current appeal.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Here, service treatment records (STRs) fail to reveal any significant left ankle complaints other than in January 1979 when the Veteran was treated for a turning injury to the left ankle while playing football.  X-rays of the left ankle were normal.  It appears that the episode was acute in nature and had resolved with treatment and without extended follow-up.  Other entries note treatment for left ankle twist.  Examination revealed a large hematoma on the dorsal surface of the left foot lateral to the ankle.  X-rays were negative for fracture.  The clinical impression was ankle sprain.  There were no other findings to suggest a chronic left ankle foot disorder or that provide a basis for such a diagnosis.  At retirement in May 1994, the only abnormalities highlighted were low back pain, status post septoplasty, status post right elbow fracture, and a head injury.  There were no significant clinical findings pertaining to the left ankle noted.  

When examined by VA in April 2006, the Veteran gave a history of soft tissue injury, described as a sprain/strain-type injury that was aggravated by repetitive and heavy use.  There was no evidence of fracture or muscle damage and the Veteran was able to function on the job and perform normal daily activities.  No brace or cane was needed.  Examination of the left leg showed no muscle injury or damage or other soft tissue injury.  There was some tenderness and soreness around the ankle.  The Veteran was able to dorsiflex to 20 degrees and plantar flex to 40 degrees.  The clinical impression was soft tissue injury of the left leg with no residuals noted.  

In this case, the medical evidence indicates that the Veteran does not currently have a chronic left ankle disability.  While pain is the type of symptom capable of lay observation, the record is devoid of objective clinical confirmation that he suffers from an actual disability.  Treatment records, show few, if any, references to left ankle pain, with no objective clinical evidence of a disability to account for it.  In addition the VA examiner did not indicate any identifiable pathology involving the left ankle despite the Veteran's complaints.  In the absence of a clear diagnosis of a left ankle disability, or abnormality which is attributable to some identifiable disease or injury during service, at any time during the current appeal, an award of service connection is not warranted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Importantly, however, and of particular significance to the Board in this matter, is the fact that, at no time during the current appeal has a diagnosis of a chronic left ankle disability been made.  Based on this evidentiary posture, service connection cannot be awarded.  

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  As to his assertions that he developed a left ankle disability as a result of service, the Board acknowledges that he is competent to give evidence about what he sees and feels; for example, he is competent to describe acute injuries and pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, his contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  The VA examination report currently contained within the claims file does not establish a current left ankle disability.  Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by these factors.  Jandreau & Buchanan, supra.  

Accordingly, for these reasons, the preponderance of the evidence is against this claim.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

III.  Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran contends that his service-connected lumbar disc disease and head injury residuals are more disabling than their current disability ratings reflect.

A.  Lumbar Spine

In a May 2006 rating action, service connection was granted for lumbar spine degenerative disc disease with radiculopathy and a 20 percent evaluation was assigned under DC 5237, effective February 28, 2005.  The Veteran appealed the initial evaluation assigned.  In January 2009, the RO assigned a separate 10 percent rating under DC 8520 for left lower extremity radiculopathy as related to the service-connected lumbar spine disability.  An effective date February 28, 2005 was assigned.  

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under DC 5237, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71.  

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.  

In support of his current claim are private outpatient treatment records dated between 2002 and 2004, which show the Veteran's history was significant for decompressive lumbar laminectomy in 1997 and a repeat laminectomy in 2002.  Clinical findings included slightly positive straight leg raising on the left up to 80 degrees and absent left ankle reflex secondary to mild, minimal nerve damage.  The laminectomy incision was described as well healed.  By March 2006, the Veteran began to notice some intermittent pain in the right leg.  Straight leg raising was normal as were patella and Achilles tendon reflexes.  The examiner noted mild degenerative changes in the right L-5 facet and a small bone spur causing intermittent right leg pain, which was not significant enough to warrant surgery or further radiological evaluation.  

When examined by VA in April 2006, the Veteran complained of chronic low back pain, radiating into the left lower extremity.  He denied back spasms and had not been prescribed bed rest.  The pain was aggravated by prolonged sitting or standing.  There was no history of loss of bladder or bowel control.  On examination the Veteran walked slowly without limping and with normal station.  He was able to walk on heels and toes without low back pain.  There was no percussion tenderness, but there was mild limitation of lumbar spine motion with 65-90 degrees of flexion, 15-20 degrees of extension, 20-25 degrees of lateral flexion to either side, 80-85 degrees of right rotation, and 90-95 degrees of left rotation with no change on repetition of movements.  Straight leg raising was to 75 degrees bilaterally and mildly positive on the left.  

Neurologically the Veteran was able to balance on either foot and tandem walk.  Deep tendon reflexes were 2+ throughout, but there was absent left Achilles tendon reflex with downgoing toes on Babinski testing.  Motor strength was 5/5 in all distal muscle groups of both lower extremities.  Sensation was intact distally in the lower extremities to 2-point discrimination (2-PD), vibration, and position, except for absent 2-PD and vibration in the left lateral foot.  The clinical impression was degenerative disc disease, status post lumbar spine laminectomy with left S-1 sensory radiculopathy.  The examiner noted the Veteran's musculoskeletal examination was relatively benign and the neurological examination was normal except for the partial deficit in the left S-1 dermatome.  

In addendum to that report it was noted that the Veteran at times wore a back brace, but was able to perform his job, albeit with some difficulty.  Other clinical findings included a well-healed scar across the back and some tenderness and soreness to palpation, but no increased kyphosis or scoliosis.  The Veteran could forward flex to 70 degrees, extend to 20 degrees, lateral flex to 20 degrees bilaterally, and rotate to 20 degrees bilaterally.  There was pain throughout the range of motion and worse at extremes.  Repetitive use caused an increase in pain and fatigability.  There were no flare-ups noted, but the Veteran reported one incapacitating episode in the past year that lasted three days.  The final diagnosis was postoperative herniated lumbar disc.  

Additional VA outpatient treatment records show the Veteran received treatment for his back through the pain management clinic in 2006.  An October 2006 MRI of the lumbar spine showed findings suggestive of left L5-S1 laminotomy, prominent L5-S1 degenerative disc space changes, left S1 lateral recess, and lateral epidural scarring.  There was a small central broad-based disc protrusion at L4-5, a mild impression on the thecal sac, diffuse annular disc bulging at L5-S1 asymmetric to the right, and mild right foraminal stenosis.  

During VA examination in September 2008, the Veteran continued to complain of persistent back pain, stiffness, aching, soreness, tenderness, and painful motion more towards the left side.  He reported that repetitive bending and lifting aggravated his back condition.  He also complained of left leg pain, numbness, and tingling.  He used a back brace and was able to perform his job.  Examination of the back revealed a well-healed scar.  Forward flexion was to 50 degrees, extension to 0 degrees, left lateral flexion to 20 degrees bilaterally and rotation to 20 degrees.  Repetitive motion did not cause any changes, but did cause increasing pain.  The Veteran reported flare-ups with heavy repetitive use, but no incapacitating episodes in the past year.  The diagnosis was postoperative lumbar disc disease with left radiculopathy.  

During the neurological portion of the examination, the Veteran reported that he occasionally used a cane after walking all day or working in the yard.  Prolonged sitting caused aching and sharp pain in the low back as well as burning and tingling in the left leg.  He reported that in his employment he was able to walk around and stretch at his desk every 20-30 minutes.  However the only position that he was comfortable in was lying down.  Examination revealed normal station, gait, and affect.  The Veteran developed low back pain after 15 minutes of sitting.  He was able to walk on heels and toes with mild pain on heel walking.  Percussion testing was negative.  The Veteran had mild 10-15 degrees limitation of lumbar spine motion due to pain and stiffness that was unchanged on repetition.  There was positive straight leg raising at 60 degrees on the left with negative Lasegue's testing.  He was able to balance on either foot and tandem walk.  Deep tendon reflexes were 2+ throughout, but there was absent left Achilles tendon reflex with downgoing toes on Babinski testing.  Motor strength was 5/5 in all distal muscle groups of both lower extremities.  Sensation was intact distally in the lower extremities to 2-PD, 1-gm monofilament, vibration, and position, except for decreased 2-PD at the lateral left foot and absent 1-gm monofilament at the left fifth toe and lateral left sole.  The clinical impression was degenerative disc disease, status post lumbar laminotomy and left S1 radiculopathy.  The examiner concluded that there had been no change in his examination since he was last examined in April 2006.  

Applying the regulations to the facts in the case, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's lumbar spine disability are not met.  During the course the appeal, his complaints (primarily pain, weakness, and instability) appear to have remained essentially unchanged, and are clearly referenced in the examination reports.  However, objective medical evidence is the most persuasive indication of functional loss resulting from the Veteran's lumbar spine disability.  While the record shows that range of motion is restricted, the Veteran's flexion to at least 50 degrees does not qualify him for the next higher rating of 40 percent, which necessitates forward flexion of the thoracolumbar spine to 30 degrees or less.  Furthermore his measurable range of lumbar spine motion indicates that he does not have ankylosis, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis as required for a 50 percent, or 100 percent rating.  Thus, the Board finds that the criteria for an evaluation greater than 20 percent under DC 5237 are not met.  

There is also no credible evidence of limitation of motion or of pain on use or flare-ups that result in limitation of motion to the extent that the lumbar spine disability would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that the Veteran has limited motion of the thoracolumbar segment of the spine and that there is significant pain on motion.  Yet, the Board finds that the 20 percent disability rating adequately compensates him for his painful motion and functional loss.  Also given that his complaints do not prevent him from achieving a substantial measured range of motion they do not support a finding of additional functional loss for a higher rating.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, he is already being adequately compensated for pain.

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's lumbar spine disability.  In this case, the Veteran has some radiating pain and is currently service-connected for radiculopathy of the left lower extremity, which the RO has rated separately under DC 8520.  38 C.F.R. § 4.124a.  This diagnostic code pertains to disability involving the sciatic nerve and a separate 10 percent disability rating was assigned effective from February 28, 2005.  Thus, consideration of separately evaluating and combining the neurologic and orthopedic manifestations of the Veteran's lumbar spine disability would not result in a higher rating.  See 38 C.F.R. § 4.14.

With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Board acknowledges the Veteran's accounts of chronic back pain as well as his statement regarding three days of incapacitation.  However, what is lacking is actual notification from a physician prescribing bed rest.  Thus, it is not possible to establish that the Veteran actually had an incapacitating episode of intervertebral disc syndrome.  As such the evidence does not illustrate doctor-prescribed bedrest due to incapacitating episodes for any period to justify a higher rating under DC 5243.  See 38 C.F.R. § 4.71a.  

B.  Head Injury Residuals

The Veteran's service-connected head injury residuals with headaches are currently rated as 10 percent disabling under DCs 8045-8100.  The hyphenated diagnostic codes in this case indicate residuals of a traumatic brain disease under DC 8045 as the service-connected disorder, and migraines under DC 8100 as a residual disabling condition.  This 10 percent rating has been in effect since February 28, 2005, when service connection was initially granted for this disorder.

The Board observes that the Veteran is separately service connected for tinnitus (rated 10 percent disabling from February 2005) as a residual to head trauma. 

Effective October 23, 2008, VA amended the criteria for rating residuals of traumatic brain injuries (TBIs), or more specifically, neurological and convulsive disorders, including under DC 8045.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  A veteran whose residuals of TBI VA rated under DC 8045 prior to the amendment, however, is permitted to request review under the amended criteria regardless of whether his disability has worsened since the last review or VA receives additional evidence.  The effective date of any increase in disability compensation based solely on the amended criteria must be no earlier than October 23, 2008, the effective date of the amended criteria.

In this case, even though the Veteran did not make a specific request to this effect, the RO obtained a new examination and reviewed the Veteran's claim under the amended criteria in June 2009.
For the period prior to October 23, 2008

Prior to October 23, 2008, DC 8045 provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., DC 8045-8207).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., are recognized as symptomatic of brain trauma and rated at 10 percent, and no more, under DC 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a.  

STRs show the Veteran sustained a head injury while playing softball.  He was hit in the left temporal region of the head by a softball and experienced a momentary loss of consciousness.  He later developed nonremitting left-sided headaches.  In April 1985, a few weeks after the injury he had a general seizure and was found in a post-ictal state.  He was placed on Dilantin which was discontinued several months later in August 1985, with no seizure recurrence.  

During VA examination in April 2006, the Veteran reported headaches at least once a week, aching in quality, lasting 1-2 hours and associated with phonophobia.  Neurologically his mental status was intact to serial 7s and cranial nerves II-XII were normal.  There was no evidence of tremors, or dysmetria.  Romberg's test was negative and the Veteran was able to balance on either foot and tandem walk.  Deep tendon reflexes were 2+ throughout, except for left Achilles tendon reflex which was absent.  Motor strength was 5/5 in all distal muscle groups of all four extremities.  Sensation was also intact except for 2-PD and vibration in the left lateral foot.  The clinical impression was post-concussion headaches.

On review of the evidence above, the Board finds the criteria for a rating in excess of 10 percent were not met under the rating criteria in effect prior to October 23, 2008.  At no time during the period was the Veteran diagnosed with multi-infarct dementia.  Thus, a higher rating under DC 9304 is not available.  He is also in receipt of a separate 10 percent disability rating for tinnitus for purely subjective complaints.  

For the period beginning on and after October 23, 2008

Under DC 8045, as amended, residuals of TBI are to be rated based on cognitive impairment, emotional/behavioral dysfunction and physical dysfunction.  Subjective symptoms, such as migraine headaches, may be the only residual of a TBI, or they may be associated with cognitive impairment or other areas of dysfunction.  Because migraine headaches represent a residual with a distinct diagnosis, they are to be rated under the DC governing ratings of that diagnosis, not pursuant to the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a (2010).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id

Consideration is given to the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

For the memory, attention, concentration, executive functions facet a "0" level of impairment is assigned with no complaints of impairment.  A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the judgment facet a "0" level of impairment is assigned for normal judgment.  A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision.  A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the social interaction facet a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.

For the orientation facet a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the motor activity facet (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the visual spatial orientation facet a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the subjective symptoms facet a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to- moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

For the neurobehavioral effects facet a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

For the communication facet a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the consciousness facet a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  Id.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  Id.

Turning to the evidence of record in the current appeal, the Veteran currently has a 10 percent disability rating under the diagnostic criteria detailed above.  For entitlement to a rating higher than 10 percent, the record must show that at least one of the 10 facets of TBI related to cognitive impairment and subjective symptoms can be rated at "2" or above.  

In March 2009, the Veteran was afforded a VA examination specifically designed to obtain clinical information pertinent to rating traumatic brain injuries under the revised criteria set forth above.  He reported 3-4 severe headaches twice a week.  The Veteran described his headaches as sharp and throbbing over the left frontal or temporal region.  He stated that he was sensitive to sound, lights and movements.  He does not seek emergency medical attention for the headaches and they generally go away without any treatment, but if they get really bad he may take a couple of aspirin.  He also complained of dizziness, sleep disturbance, fatigue, malaise, abnormal memory function, slowness of thought, poor attention and concentration.  He also reported mood swings, anxiety, depression, hearing problems and tinnitus.  He denied seizures. 

On examination the Veteran was conscious and had a normal affect and mood.  He was able to maintain his position on the exam table during the interview without appearing restless or agitated.  His answers to questions were firm and precise.  There was little delay in his responses suggesting normal thought processing time and function.  There were no detectable speech or language difficulties.  Memory attention, concentration, executive functions, judgment, social interactions, orientation (including visuospatial) and communication were normal.  The Veteran did not refer to significant subjective symptoms or possesses neurobehavioral issues which interfere or prevent them from performing work or home-related duties.  Cranial nerves II-XII bilaterally were found to be normal.  Motor and cerebelluar examination was unremarkable.  There was a mild to moderate reduction in pin prick examination over the left lateral leg from mid-calf to above the ankle.  Deep tendon reflexes were 2+/4 in all four extremities.  There was an absent Romberg and Babinski signs bilaterally.  MMSE (mini mental state examination)was 30+/30.  Gait and station were both normal.  

The examiner concluded the Veteran suffered from a mild form of TBI in 1985 after being struck in the head with a softball in the left temporal region.  For several months afterward he had chronic and severe headaches, which over the course of 12 months reduced in severity and frequency.  Currently the Veteran suffers from moderately severe tension-type headaches, which at times have some accompanying migrainous facets, but were less likely than not classifiable as migraine headaches.  He did not suffer from prostrating events and the headaches did not significantly interfere with his ability to carryout out tasks either on the job or at home.  The examiner concluded the headaches were less likely than not associated with the mild TBI based on the protracted time course since the event and the type of headache.  He also concluded the Veteran's left leg paresthesias was not related in any way to his TBI.  

With regard to the symptoms of dizziness, fatigue, malaise, difficulties with memory, concentration, attention, mood swings, anxiety, depression and irritability, the examiner could not state without resorting to speculation that these symptoms were related to his TBI.  

Applying the new criteria to the facts summarized above, a disability rating in excess of 10 percent for head injury residuals in not warranted under DC 8045 effective October 23, 2008.  As stated previously, the disability rating is based on the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury not otherwise classified as determined on examination.

A level of severity of "1" is assigned for the memory, attention, concentration and executive functions facet, indicating that on testing the examiner recorded complaints of abnormal memory function, slowness of thought, poor attention and concentration, but there was no objective evidence of such on testing.  A higher level of severity of "2" ( 40 percent disability) is not warranted unless there is objective evidence on testing of mild impairment.  

Here, the VA examiner found that the Veteran's judgment, social interaction, orientation, motor activity, and visual spatial orientation were all normal.  This is squarely within the schedular criteria for level "0" impairment.  A higher level of impairment of "2" (40 percent) for these facets requires evidence that the Veteran has moderately impaired judgment; social interaction that is frequently inappropriate; occasionally disoriented to either person, time, place or situation; mildly decreased motor activity or moderate slowing due to apraxia; or moderately impaired spatial orientation, none which is shown in this case.

A level of severity of "1" has been assigned for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships.  In this case, the Veteran complained of sensitivity to sound, lights, and movements, as well as dizziness, sleep disturbance, fatigue, and malaise.  However there was no indication that these symptoms were significant or interfered or prevented the Veteran from performing work or home-related duties.  A higher level of impairment of "2" (40 percent) is not warranted unless an examiner finds evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family or other close relationships. 

A level of severity of "0" has been assigned for the neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction, social interaction.  While the Veteran complained of mood swings and irritability, there was no indication that they were significant or interfered or prevented him from performing work or home-related duties.  A higher level of severity of "2" (40 percent) is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction or both but do not preclude them.  

Finally a level of severity of "0" has been assigned for the communication facet, indicating that the examiner has found evidence that the Veteran was able to communicate by spoken and written language and able to comprehend spoken and written language.  Likewise for the consciousness facet the examiner noted the Veteran was conscious with normal affect and mood.  The Board accordingly finds that neither facet approaches level "2" degree of impairment.

On review of the VA examination above, the Board notes that the most severe level of impairment for any of the 10 facets of TBI related to cognitive impairment and subjective symptoms was the level "1" impairment for the social interaction facet.  Because an evaluation higher than 10 percent requires that at least one of the facets be impaired at level "2" or above the criteria for higher rating are not met.

In evaluating the Veteran's head injury residuals the Board has also considered the service-connected disability under DC 8100 for migraine headaches.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum evaluation of 50 percent is awarded when migraine is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  

The rating criteria do not define "prostrating."  However according to Dorland's Illustrated Medical Dictionary, 31st Edition (2007), p. 1554, "prostration" is defined as "extreme exhaustion or powerlessness."  Moreover, the criteria for DC 8100 link the ratings for headaches to two elements: severity and frequency.  Thus, it is not enough to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  While the Board does not question the credibility of the Veteran in reporting almost daily headaches, the intensity of the headaches has not been shown to rise to the level of characteristic prostrating migraines, such to warrant assignment of a 30 percent evaluation.  Also, the remaining evidence of record does not show that the Veteran has sought medical treatment for his headaches on any regular basis, and there is no evidence that the headaches alone are productive of severe economic inadaptability, as is required for a higher rating of 50 percent.  Thus, the Board finds that DC 8100 cannot serve as a basis for an increased rating.  38 C.F.R. § 4.124a.

C.  Extraschedular Consideration & Conclusion

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected lumbar disc disease and head injury residuals with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected low back and head injury residual disabilities, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that either of these service-connected disabilities required hospitalization at any time during this appeal, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher ratings for his lumbar disc disease and head injury residuals.  The current levels of disability shown are encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher evaluations are not warranted for any portion of the time period under consideration.  In reaching this determination, the Board has considered the applicability of staged ratings under Hart, supra.  See also Fenderson v. West, supra.  

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected lumbar disc disease and head injury residuals, nor has he so contended.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disabilities, and the issue of entitlement to a TDIU need not be addressed any further.  

IV.  Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In April 2008, the Veteran submitted a statement requesting a withdrawal of his appeal for increased ratings for his hemorrhoid disability and nasal surgery residuals.  In view of his expressed desire, the Board finds that further action with regard to these particular issues is not appropriate.  

Accordingly, the Board does not have jurisdiction to review the claims of entitlement to increased ratings for hemorrhoids and nasal surgery residuals.  These claims must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

Service connection for left ankle disability is denied.  

An initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease with radiculopathy is denied.

An initial disability rating in excess of 10 percent for head injury residuals is denied.

The claim for an initial compensable disability rating for hemorrhoids is dismissed.

The claim for an initial compensable disability rating for nasal surgery residuals is dismissed.


REMAND

The Veteran contends that his service-connected left wrist and right elbow disabilities are more disabling than the current 10 percent disability ratings reflect.  In this regard, the Board notes that review of the claims folder reveals that the Veteran has not been afforded a VA examination of either disability since April 2006, over 5 years ago.  [Indeed, the principal purpose of that examination was to determine the etiology of any diagnosed left wrist and right elbow disabilities-in other words to determine whether service connection was warranted].  

Because there may have been significant changes in the Veteran's disabilities since then, a more contemporaneous medical examination is needed, particularly, given the passage of time since his last VA examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination].  See also Green, supra (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present left wrist and right elbow disabilities, as well as any significant pertinent interval medical history since his last VA examination in 2006.  

Also on remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment for, or evaluation of, the service-connected left wrist and right elbow disabilities that the Veteran has undergone.  The Board is particularly interested in any pertinent treatment that the Veteran may have received since April 2006.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  The Veteran should be referred for a VA examination to more accurately determine the nature and severity of his service-connected left wrist fracture residuals and right elbow fracture residuals.  The claims folder must be made available to the examiner(s) in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should elicit from the Veteran a detailed history of relevant symptoms.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  The examiner must state whether the Veteran is right hand or left hand dominant.  

With respect to the service-connected left wrist:

a.  The examiner should conduct range of motion testing of the left wrist (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, he/she should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

b.  The examiner should also note the presence (including degree) of any favorable or unfavorable ankylosis of the Veteran's left wrist.  

c.  The examiner should also indicate the effect the left wrist disability has, if any, on the Veteran's current level of occupational impairment.  

With respect to the service-connected right elbow:

a.  The examiner should conduct range of motion testing of the Veteran's right forearm/elbow (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right elbow.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, he/she should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

b.  The examiner should also note the presence (including degree) of any favorable, intermediate, or unfavorable ankylosis; flail joint; cubitus varus or cubitus valgus deformity; united fracture of the head of the radius; malunion or nonunion of the radius or ulna; or impairment of supination and pronation. 

c.  The examiner should also indicate the effect the right elbow disability has, if any, on the Veteran's current level of occupational impairment.  

Complete rationale should be provided for all opinions expressed and conclusions reached.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the increased rating claims remanded herein by evaluating all evidence obtained since the last SSOC was issued.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, including VCAA and any other legal precedent.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


